NEWS RELEASE ProAssurance Reports Fourth Quarter and Year-End 2011 Results BIRMINGHAM, AL – (PRNewswire) – February 22, 2012 – ProAssurance Corporation (NYSE: PRA) reports Operating Income of $279 million or $9.03 per diluted share for 2011, and $132 million or $4.27 per diluted share for the fourth quarter of 2011. For the year, Gross Premiums Written were $566 million, a 6% increase over 2010, and for the quarter, Gross Premiums Written were $115 million, a 3% decrease from the prior year. Book Value per share rose to $70.84, a 17% increase in 2011; Shareholders’ Equity also increased 17% during the year, to $2.2 billion. Unaudited Consolidated Financial Summary (in thousands) Three Months Ended December 31, Year Ended December 31, Gross Premiums Written $ Net Premiums Written $ Net Premiums Earned $ Net Investment Income $ Equity in Earnings (Loss) of Unconsolidated Subsidiaries $ ) $ ) $ ) $ Net Investment Result $ Net Realized Investment Gains (Losses) $ Other Income $ Total Revenues $ Net Losses and Loss Adjustment Expenses $ ) $ ) $ $ Underwriting, Policy Acquisition and Operating Expenses $ Interest Expense $ Total Expenses $ ) $ $ $ Tax Expense $ Net Income $ Operating Income $ Net Cash Provided by Operating Activities $ Earnings per Share Three Months Ended December 31, Year Ended December 31, Weighted average number of common shares outstanding (in 000’s) Basic Diluted Operating Income per share (Basic) $ Operating Income per share (Diluted) $ Net Income per share (Basic) $ Net Income per share (Diluted) $ - more - Page:1 NEWS RELEASE CONTINUES Non-GAAP Financial Measures Operating Income is a “Non-GAAP” financial measure that is widely used in our industry to evaluate the performance of underwriting operations. Operating Income excludes the after-tax net effects of confidential settlements in 2011 and the effects of Net Realized Investment (Gains) Losses and Guaranty Fund (Recoupments) Assessments. We believe it presents a useful view of the performance of our insurance operations. While we believe disclosure of certain Non-GAAP information is appropriate, you should not consider this information without also considering the information we present in accordance with GAAP, which includes the net effect of confidential settlements in 2011 and Net Realized Investment (Gains) Losses and Guaranty Fund (Recoupments) Assessments during the periods presented below. The following table reconciles Net Income to Operating Income. Reconciliation of Net Income to Operating Income (in thousands, except per share data) Three Months Ended December 31, Year Ended December 31, Net Income $ Items Excluded in the Calculation of Operating Income: Effect of Confidential Settlements $ ) $
